SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

453
CA 14-01560
PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ.


KONDAUR CAPITAL CORPORATION, AS SEPARATE TRUSTEE
OF MATAWIN VENTURES TRUST SERIES 2012-3,
PLAINTIFF-RESPONDENT,

                      V                                             ORDER

DIANNE L. LUNN, DEFENDANT-APPELLANT,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


DIANNE L. LUNN, DEFENDANT-APPELLANT PRO SE.

JOHN PINCUS, NEW YORK CITY, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (J.
Scott Odorisi, J.), entered July 10, 2014 in a mortgage foreclosure
action. The order, among other things, granted plaintiff’s motion for
summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court